     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 1 of 19 Page ID #:327



1    TRACY L. WILKISON
     Acting United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JERRY C. YANG
4    Assistant United States Attorney
     Chief, Riverside Branch Office
5    ELI A. ALCARAZ (Cal. Bar No. 288594)
     Assistant United States Attorney
6    Riverside Branch Office
          3403 Tenth Street, Suite 200
7         Riverside, California 92501
          Telephone: (951) 276-6938
8         Facsimile: (951) 276-6202
          E-mail:    Eli.Alcaraz@usdoj.gov
9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                               UNITED STATES DISTRICT COURT

12                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,                 ED CR No. 20-056(A)-JFW

14                  Plaintiff,                 PLEA AGREEMENT FOR DEFENDANT
                                               RICHARD ALLEN MEASE
15                        v.

16   RICHARD ALLEN MEASE,

17                  Defendant.

18
19           1.      This constitutes the plea agreement between RICHARD ALLEN
20   MEASE (“defendant”) and the United States Attorney’s Office for the
21   Central District of California (the “USAO”) in the above-captioned
22   case.        This agreement is limited to the USAO and cannot bind any
23   other federal, state, local, or foreign prosecuting, enforcement,
24   administrative, or regulatory authorities.
25                                 DEFENDANT’S OBLIGATIONS
26           2.      Defendant agrees to:
27                   a.   At the earliest opportunity requested by the USAO and
28   provided by the Court, appear and plead guilty to count 12 of the
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 2 of 19 Page ID #:328



1    first superseding indictment in United States v. Richard Allen Mease,

2    ED CR No. 20-056(A)-JFW, which charges defendant with False Statement

3    in Bankruptcy, in violation of 18 U.S.C. § 153(3), and Causing and

4    Act to be Done, in violation of 18 U.S.C. § 2(b).

5               b.    Not contest facts agreed to in this agreement.

6               c.    Abide by all agreements regarding sentencing contained

7    in this agreement.

8               d.    Appear for all court appearances, surrender as ordered

9    for service of sentence, obey all conditions of any bond, and obey

10   any other ongoing court order in this matter.

11              e.    Not commit any crime or any act constituting

12   obstruction of justice; however, offenses that would be excluded for

13   sentencing purposes under United States Sentencing Guidelines

14   (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not within the

15   scope of this agreement.

16              f.    Be truthful at all times with the United States

17   Probation and Pretrial Services Office and the Court.

18              g.    Pay the applicable special assessment two weeks before

19   sentencing unless defendant has demonstrated a lack of ability to pay

20   such assessment.    Such pre-sentencing payment is made by issuing

21   payment in the form of certified check, business check, or money

22   order (no personal checks) made payable to “Clerk, U.S. District

23   Court,” and identify the case name and number on the “memo”

24   line.   All payments shall be delivered to:

25              United States District Court

26              Fiscal Department

27              255 East Temple Street, Room 1178

28              Los Angeles, CA 90012

                                           2
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 3 of 19 Page ID #:329



1               h.    Ability to pay shall be assessed based on the

2    Financial Disclosure Statement, referenced below, and all other

3    relevant information relating to ability to pay.

4               i.    Defendant agrees that any and all restitution/fine

5    obligations ordered by the Court will be due in full and immediately

6    unless defendant has demonstrated a lack of ability to pay.            If the

7    Court imposes a payment schedule based on defendant showing a lack of

8    ability to pay full and immediate restitution/fine, the government is

9    not precluded from pursuing, in excess of any payment schedule set by

10   the Court, any and all available remedies by which to satisfy

11   defendant’s payment of the full financial obligation, including

12   referral to the Treasury Offset Program.

13              j.    Complete the Financial Disclosure Statement on a form

14   provided by the USAO and, within 30 days of defendant’s entry of his

15   guilty plea, deliver the signed and dated statement, along with all

16   of the documents requested therein, to the USAO by either email at

17   usacac.FinLit@usdoj.gov (preferred) or mail to the USAO Financial

18   Litigation Section at 300 N. Los Angeles St., Suite 7516, Los

19   Angeles, CA 90012.

20              k.    Not seek the discharge of any restitution obligation,

21   in whole or in part, in any present or future bankruptcy proceeding.

22              l.    Agree that the restitution, restitution judgment,

23   payment provisions, and collection actions of this plea agreement are

24   intended to, and will, survive defendant, notwithstanding the

25   abatement of any underlying criminal conviction after the execution

26   of this agreement.     Further agree that any restitution collected

27   and/or distributed will survive him, notwithstanding the abatement of

28   any underlying criminal conviction after execution of this agreement.

                                           3
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 4 of 19 Page ID #:330



1                               THE USAO’S OBLIGATIONS

2         3.     The USAO agrees to:

3                a.     Not contest facts agreed to in this agreement.

4                b.     Abide by all agreements regarding sentencing contained

5    in this agreement.

6                c.     At the time of sentencing, move to dismiss the

7    remaining counts of the first superseding indictment, as well as the

8    indictment.      Defendant agrees, however, that at the time of

9    sentencing the Court may consider any dismissed charges in

10   determining the applicable Sentencing Guidelines range, the propriety

11   and extent of any departure from that range, and the sentence to be

12   imposed.

13               d.     At the time of sentencing, provided that defendant

14   demonstrates an acceptance of responsibility for the offense up to

15   and including the time of sentencing, recommend a two-level reduction

16   in the applicable Sentencing Guidelines offense level, pursuant to

17   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

18   additional one-level reduction if available under that section.

19               e.     Recommend that defendant be sentenced to a term of

20   imprisonment no higher than the low end of the applicable Sentencing

21   Guidelines range, provided that the offense level used by the Court

22   to determine that range is 12 or higher and provided that the Court

23   does not depart downward in offense level or criminal history

24   category.    For purposes of this agreement, the low end of the

25   Sentencing Guidelines range is that defined by the Sentencing Table

26   in U.S.S.G. Chapter 5, Part A , without regard to reductions in the

27   term of imprisonment that may be permissible through the substitution

28

                                           4
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 5 of 19 Page ID #:331



1    of community confinement or home detention as a result of the offense

2    level falling within Zone B or Zone C of the Sentencing Table.

3                                NATURE OF THE OFFENSE

4         4.     Defendant understands that for defendant to be guilty of

5    the crime charged in count 12 of the first superseding indictment,

6    that is, False Statements in Bankruptcy, in violation of Title 18,

7    United States Code, Section 152(3), the following must be true:

8                a.   There was a bankruptcy proceeding;

9                b.   Defendant knowingly made a declaration, certificate,

10   verification, or other statement in relation to the bankruptcy

11   proceeding as permitted under 28 U.S.C. § 1746 (under penalty of

12   perjury);

13               c.   The declaration, certificate, verification, or other

14   statement that defendant made was false and was as to a material

15   matter; and

16               d.   Defendant acted with the intent to defraud.

17                            PENALTIES AND RESTITUTION

18        5.     Defendant understands that the statutory maximum sentence
19   that the Court can impose for a violation of Title 18, United States

20   Code, Section 152(3), is: five years’ imprisonment; a three-year

21   period of supervised release; a fine of $250,000 or twice the gross

22   gain or gross loss resulting from the offense, whichever is greatest;

23   and a mandatory special assessment of $100.

24        6.     Defendant understands that defendant will be required to

25   pay full restitution to the victims of the offense to which defendant

26   is pleading guilty.     Defendant agrees that, in return for the USAO’s

27   compliance with its obligations under this agreement, the Court may

28   order restitution to persons other than the victim of the offense to

                                           5
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 6 of 19 Page ID #:332



1    which defendant is pleading guilty and in amounts greater than those

2    alleged in the count to which defendant is pleading guilty.            In

3    particular, defendant agrees that the Court may order restitution to

4    any victim of any of the following for any losses suffered by that

5    victim as a result: (a) any relevant conduct, as defined in U.S.S.G.

6    § 1B1.3, in connection with the offense to which defendant is

7    pleading guilty; and (b) any counts dismissed pursuant to this

8    agreement as well as all relevant conduct, as defined in U.S.S.G.

9    § 1B1.3, in connection with those counts.         The parties have not

10   reached an agreement on the amount of restitution, but defendant

11   understands that the government intends to seek restitution at the

12   time of sentencing pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.

13   Defendant further understands that the government believes that

14   restitution will be no less than $50,000.

15        7.    Defendant understands that supervised release is a period

16   of time following imprisonment during which defendant will be subject

17   to various restrictions and requirements.         Defendant understands that

18   if defendant violates one or more of the conditions of any supervised
19   release imposed, defendant may be returned to prison for all or part

20   of the term of supervised release authorized by statute for the

21   offense that resulted in the term of supervised release, which could

22   result in defendant serving a total term of imprisonment greater than

23   the statutory maximum stated above.

24        8.    Defendant understands that, by pleading guilty, defendant

25   may be giving up valuable government benefits and valuable civic

26   rights, such as the right to vote, the right to possess a firearm,

27   the right to hold office, and the right to serve on a jury.

28   Defendant understands that he is pleading guilty to a felony and that

                                           6
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 7 of 19 Page ID #:333



1    it is a federal crime for a convicted felon to possess a firearm or

2    ammunition.    Defendant understands that the conviction in this case

3    may also subject defendant to various other collateral consequences,

4    including but not limited to revocation of probation, parole, or

5    supervised release in another case and suspension or revocation of a

6    professional license.     Defendant understands that unanticipated

7    collateral consequences will not serve as grounds to withdraw

8    defendant’s guilty plea.

9         9.     Defendant and his counsel have discussed the fact that, and

10   defendant understands that, if defendant is not a United States

11   citizen, the conviction in this case makes it practically inevitable

12   and a virtual certainty that defendant will be removed or deported

13   from the United States.      Defendant may also be denied United States

14   citizenship and admission to the United States in the future.

15   Defendant understands that while there may be arguments that

16   defendant can raise in immigration proceedings to avoid or delay

17   removal, removal is presumptively mandatory and a virtual certainty

18   in this case.    Defendant further understands that removal and

19   immigration consequences are the subject of a separate proceeding and

20   that no one, including his attorney or the Court, can predict to an

21   absolute certainty the effect of his conviction on his immigration

22   status.     Defendant nevertheless affirms that he wants to plead guilty

23   regardless of any immigration consequences that his plea may entail,

24   even if the consequence is automatic removal from the United States.

25                                    FACTUAL BASIS

26        10 .   Defendant admits that defendant is, in fact, guilty of the

27   offense to which defendant is agreeing to plead guilty.           Defendant

28   and the USAO agree to the statement of facts provided below and agree

                                           7
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 8 of 19 Page ID #:334



1    that this statement of facts is sufficient to support a plea of

2    guilty to the charge described in this agreement and to establish the

3    Sentencing Guidelines factors set forth in paragraph 12 below but is

4    not meant to be a complete recitation of all facts relevant to the

5    underlying criminal conduct or all facts known to either party that

6    relate to that conduct.

7         Beginning on a date unknown, but no later than August 18, 2004,

8    and continuing through at least May 17, 2018, defendant engaged in a

9    scheme wherein he charged debtors more than $200 each to prepare

10   bankruptcy petitions.     On or about June 14, 2010, in connection with

11   a bankruptcy case (case number 6:09-bk-30766-MJ) in which defendant

12   was the bankruptcy petition preparer (“BPP”), the United States

13   Bankruptcy Court for the Central District of California issued a

14   written order (“Prior Order”) imposing fines against defendant of

15   $4,000 payable to the U.S. Trustee for violations of Bankruptcy Code

16   Section 110, and requiring defendant to disgorge fees and pay damages

17   of $2,000 to the debtor, D.S.       On May 21, 2011, the Bankruptcy Court

18   issued a written order (“injunction”) stating that defendant was

19   “enjoined from preparing or assisting in preparing, whether directly

20   or indirectly or in any manner whatsoever, any bankruptcy documents

21   for filing in the Central District of California pursuant to 11

22   U.S.C. § 110(j)(3) until such time as [defendant] complies with the

23   Prior Order.”    The injunction was never lifted because defendant

24   never complied with the terms of the Prior Order, as set forth in the

25   injunction.

26        On November 20, 2013, in another bankruptcy proceeding (case

27   number 6:11-bk-12484-SC), defendant was held in civil contempt by

28   United States Bankruptcy Judge Scott C. Clarkson, for continuing to

                                           8
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 9 of 19 Page ID #:335



1    act as a BPP in violation of the injunction.         Subsequently, defendant

2    circumvented the injunction, by falsely representing, in bankruptcy

3    petitions, his involvement as the BPP.

4         For example, on or about May 15, 2018, in San Bernardino and

5    Riverside Counties, within the Central District of California,

6    defendant knowingly and fraudulently made and willfully caused to be

7    made a materially false declaration and statement under penalty of

8    perjury within the meaning of Title 28, United States Code, Section

9    1746, in and in relation to a case under Title 11, United States

10   Code, namely, the bankruptcy case assigned case number 6:18-bk-14088-

11   MW (the “case re: petitioner J.M.M.”), in the United States

12   Bankruptcy Court for the Central District of California, by

13   submitting and declaring under penalty of perjury to be true an

14   Official Form 101 (Voluntary Petition for Individuals Filing for

15   Bankruptcy), which stated “No” to the question, “Did you pay or agree

16   to pay someone who is not an attorney to help you fill out your

17   bankruptcy forms?”, when, in fact, as defendant then knew, defendant

18   was the BPP for the bankruptcy petition in the case re petitioner

19   J.M.M., and petitioner J.M.M. had agreed to pay defendant fees for

20   the BPP services in connection with the case re petitioner J.M.M.

21   The statement “No” was material in that it had a natural tendency to

22   influence, or was capable of influencing, how the bankruptcy court

23   processed and adjudicated the case re: petitioner J.M.M.           Between

24   November 18, 2011 and May 17, 2018, defendant prepared at least 10

25   bankruptcy petitions in this manner.

26        In the Central District of California, under applicable

27   guidelines, a BPP was generally permitted to charge fees of up to

28   $200 to prepare and file a bankruptcy petition.          Sometimes defendant

                                           9
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 10 of 19 Page ID #:336



1    charged debtors between $300 and $500 to prepare their bankruptcy

2    petitions.    Sometimes, defendant charged between $1,000 and $3,000 to

3    prepare their bankruptcy petitions.          Defendant charged debtors to

4    prepare petitions after he was permanently enjoined from doing so.

5                                  SENTENCING FACTORS

6          11.    Defendant understands that in determining defendant’s

7    sentence the Court is required to calculate the applicable Sentencing

8    Guidelines range and to consider that range, possible departures

9    under the Sentencing Guidelines, and the other sentencing factors set

10   forth in 18 U.S.C. § 3553(a).       Defendant understands that the

11   Sentencing Guidelines are advisory only, that defendant cannot have

12   any expectation of receiving a sentence within the calculated

13   Sentencing Guidelines range, and that after considering the

14   Sentencing Guidelines and the other § 3553(a) factors, the Court will

15   be free to exercise its discretion to impose any sentence it finds

16   appropriate up to the maximum set by statute for the crime of

17   conviction.

18         12 .   Defendant and the USAO agree to the following applicable
19   Sentencing Guidelines factors:

20      Base Offense Level:                  6      U.S.S.G. § 2B1.1(a)(2)

21      Ten or More Victims:                 +2     U.S.S.G. § 2B1.1(b)(2)(A)(i)

22      Misrepresentation in                 +2     U.S.S.G. § 2B1.1(b)(9)(B)
        Bankruptcy Proceedings:
23

24   The USAO agrees not to seek a four-level upwards adjustment for
25   substantial financial hardship to five or more victims under U.S.S.G.
26   § 2B1.1(b)(2)(B) or a two-level upwards adjustment for vulnerable
27   victim under U.S.S.G. § 3A1.1(b).           Defendant and the USAO reserve the
28   right to argue that additional specific offense characteristics,
                                           10
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 11 of 19 Page ID #:337



1    adjustments, and departures, including but not limited to an

2    enhancement applicable for loss under U.S.S.G. § 2B1.1(b)(1), under

3    the Sentencing Guidelines are appropriate.         Defendant understands

4    that defendant’s offense level could be increased if defendant is a

5    career offender under U.S.S.G. §§ 4B1.1 and 4B1.2.           If defendant’s

6    offense level is so altered, defendant and the USAO will not be bound

7    by the agreement to Sentencing Guideline factors set forth above.

8          13 .   Defendant understands that there is no agreement as to

9    defendant’s criminal history or criminal history category.

10         14 .   Defendant and the USAO reserve the right to argue for a

11   sentence outside the sentencing range established by the Sentencing

12   Guidelines based on the factors set forth in 18 U.S.C. § 3553(a)(1),

13   (a)(2), (a)(3), (a)(6), and (a)(7).

14                         WAIVER OF CONSTITUTIONAL RIGHTS

15         15 .   Defendant understands that by pleading guilty, defendant

16   gives up the following rights:

17                a.   The right to persist in a plea of not guilty.

18                b.   The right to a speedy and public trial by jury.
19                c.   The right to be represented by counsel –- and if

20   necessary have the Court appoint counsel -- at trial.           Defendant

21   understands, however, that, defendant retains the right to be

22   represented by counsel –- and if necessary have the Court appoint

23   counsel –- at every other stage of the proceeding.

24                d.   The right to be presumed innocent and to have the

25   burden of proof placed on the government to prove defendant guilty

26   beyond a reasonable doubt.

27                e.   The right to confront and cross-examine witnesses

28   against defendant.

                                           11
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 12 of 19 Page ID #:338



1

2                 f.   The right to testify and to present evidence in

3    opposition to the charges, including the right to compel the

4    attendance of witnesses to testify.

5                 g.   The right not to be compelled to testify, and, if

6    defendant chose not to testify or present evidence, to have that

7    choice not be used against defendant.

8                 h.   Any and all rights to pursue any affirmative defenses,

9    Fourth Amendment or Fifth Amendment claims, and other pretrial

10   motions that have been filed or could be filed.

11                i.   Further, defendant knowingly and voluntarily waives

12   any rights and defenses defendant may have under the Excessive Fines

13   Clause of the Eight Amendment to the United States Constitution to

14   the forfeiture of property in this proceeding or any related civil

15   proceeding, special or other assessment, and any order of

16   restitution.

17                         WAIVER OF RETURN OF DIGITAL DATA

18         16.    Understanding that the government has in its possession
19   digital devices and/or digital media seized from defendant, defendant

20   waives any right to the return of digital data contained on those

21   digital devices and/or digital media and agrees that if any of these

22   digital devices and/or digital media are returned to defendant, the

23   government may delete all digital data from those digital devices

24   and/or digital media before they are returned to defendant.

25                          WAIVER OF APPEAL OF CONVICTION

26         17 .   Defendant understands that, with the exception of an appeal

27   based on a claim that defendant’s guilty plea was involuntary, by

28   pleading guilty defendant is waiving and giving up any right to

                                           12
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 13 of 19 Page ID #:339



1    appeal defendant’s conviction on the offense to which defendant is

2    pleading guilty.     Defendant understands that this waiver includes,

3    but is not limited to, arguments that the statute to which defendant

4    is pleading guilty are unconstitutional, and any and all claims that

5    the statement of facts provided herein is insufficient to support

6    defendant’s plea of guilty.

7                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

8          18 .   Defendant agrees that, provided the Court imposes a total

9    term of imprisonment on the count of conviction of no more than 15

10   months, defendant gives up the right to appeal all of the following:

11   (a) the procedures and calculations used to determine and impose any

12   portion of the sentence; (b) the term of imprisonment imposed by the

13   Court; (c) the fine imposed by the Court, provided it is within the

14   statutory maximum; (d) to the extent permitted by law, the

15   constitutionality or legality of defendant’s sentence, provided it is

16   within the statutory maximum; (e) the amount and terms of any

17   restitution order, provided it requires payment of no more than

18   $50,000; (f) the term of probation or supervised release imposed by

19   the Court, provided it is within the statutory maximum; and (g) any

20   of the following conditions of probation or supervised release

21   imposed by the Court: the conditions set forth in Second Amended

22   General Order 20-04 of this Court; the drug testing conditions

23   mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the alcohol and

24   drug use conditions authorized by 18 U.S.C. § 3563(b)(7).

25         19.    The USAO agrees that, provided (a) all portions of the

26   sentence are at or below the statutory maximum specified above and

27   (b) the Court imposes a term of imprisonment of no less than six

28   months, the USAO gives up its right to appeal any portion of the

                                           13
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 14 of 19 Page ID #:340



1    sentence, with the exception that the USAO reserves the right to

2    appeal the amount of restitution ordered if that amount is less than

3    $33,500.

4                        RESULT OF WITHDRAWAL OF GUILTY PLEA

5          20 .   Defendant agrees that if, after entering a guilty plea

6    pursuant to this agreement, defendant seeks to withdraw and succeeds

7    in withdrawing defendant’s guilty plea on any basis other than a

8    claim and finding that entry into this plea agreement was

9    involuntary, then (a) the USAO will be relieved of all of its

10   obligations under this agreement; and (b) should the USAO choose to

11   pursue any charge that was either dismissed or not filed as a result

12   of this agreement, then (i) any applicable statute of limitations

13   will be tolled between the date of defendant’s signing of this

14   agreement and the filing commencing any such action; and

15   (ii) defendant waives and gives up all defenses based on the statute

16   of limitations, any claim of pre-indictment delay, or any speedy

17   trial claim with respect to any such action, except to the extent

18   that such defenses existed as of the date of defendant’s signing this

19   agreement.

20                            EFFECTIVE DATE OF AGREEMENT

21         21.    This agreement is effective upon signature and execution of

22   all required certifications by defendant, defendant’s counsel, and an

23   Assistant United States Attorney.

24                                 BREACH OF AGREEMENT

25         22 .   Defendant agrees that if defendant, at any time after the

26   signature of this agreement and execution of all required

27   certifications by defendant, defendant’s counsel, and an Assistant

28   United States Attorney, knowingly violates or fails to perform any of

                                           14
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 15 of 19 Page ID #:341



1    defendant’s obligations under this agreement (“a breach”), the USAO

2    may declare this agreement breached.        All of defendant’s obligations

3    are material, a single breach of this agreement is sufficient for the

4    USAO to declare a breach, and defendant shall not be deemed to have

5    cured a breach without the express agreement of the USAO in writing.

6    If the USAO declares this agreement breached, and the Court finds

7    such a breach to have occurred, then: (a) if defendant has previously

8    entered a guilty plea pursuant to this agreement, defendant will not

9    be able to withdraw the guilty plea, and (b) the USAO will be

10   relieved of all its obligations under this agreement.

11           23 .   Following the Court’s finding of a knowing breach of this

12   agreement by defendant, should the USAO choose to pursue any charge

13   that was either dismissed or not filed as a result of this agreement,

14   then:

15                  a.   Defendant agrees that any applicable statute of

16   limitations is tolled between the date of defendant’s signing of this

17   agreement and the filing commencing any such action.

18                  b.   Defendant waives and gives up all defenses based on
19   the statute of limitations, any claim of pre-indictment delay, or any

20   speedy trial claim with respect to any such action, except to the

21   extent that such defenses existed as of the date of defendant’s

22   signing this agreement.

23                  c.   Defendant agrees that: (i) any statements made by

24   defendant, under oath, at the guilty plea hearing (if such a hearing

25   occurred prior to the breach); (ii) the agreed to factual basis

26   statement in this agreement; and (iii) any evidence derived from such

27   statements, shall be admissible against defendant in any such action

28   against defendant, and defendant waives and gives up any claim under

                                           15
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 16 of 19 Page ID #:342



1    the United States Constitution, any statute, Rule 410 of the Federal

2    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

3    Procedure, or any other federal rule, that the statements or any

4    evidence derived from the statements should be suppressed or are

5    inadmissible.

6             COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

7                                  OFFICE NOT PARTIES

8          24 .   Defendant understands that the Court and the United States

9    Probation and Pretrial Services Office are not parties to this

10   agreement and need not accept any of the USAO’s sentencing

11   recommendations or the parties’ agreements to facts or sentencing

12   factors.

13         25 .   Defendant understands that both defendant and the USAO are

14   free to: (a) supplement the facts by supplying relevant information

15   to the United States Probation and Pretrial Services Office and the

16   Court, (b) correct any and all factual misstatements relating to the

17   Court’s Sentencing Guidelines calculations and determination of

18   sentence, and (c) argue on appeal and collateral review that the
19   Court’s Sentencing Guidelines calculations and the sentence it

20   chooses to impose are not error, although each party agrees to

21   maintain its view that the calculations in paragraph 12 are

22   consistent with the facts of this case.         While this paragraph permits

23   both the USAO and defendant to submit full and complete factual

24   information to the United States Probation and Pretrial Services

25   Office and the Court, even if that factual information may be viewed

26   as inconsistent with the facts agreed to in this agreement, this

27   paragraph does not affect defendant’s and the USAO’s obligations not

28   to contest the facts agreed to in this agreement.

                                           16
     Case 5:20-cr-00056-JFW Document 56 Filed 05/10/21 Page 17 of 19 Page ID #:343



1          26 .   Defendant understands that even if the Court ignores any

2    sentencing recommendation, finds facts or reaches conclusions

3    different from those agreed to, and/or imposes any sentence up to the

4    maximum established by statute, defendant cannot, for that reason,

5    withdraw defendant’s guilty plea, and defendant will remain bound to

6    fulfill all defendant’s obligations under this agreement.            Defendant

7    understands that no one –- not the prosecutor, defendant’s attorney,

8    or the Court –- can make a binding prediction or promise regarding

9    the sentence defendant will receive, except that it will be within

10   the statutory maximum.

11                              NO ADDITIONAL AGREEMENTS

12         27 .   Defendant understands that, except as set forth herein,

13   there are no promises, understandings, or agreements between the USAO

14   and defendant or defendant’s attorney, and that no additional

15   promise, understanding, or agreement may be entered into unless in a

16   writing signed by all parties or on the record in court.

17                 PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

18         28 .   The parties agree that this agreement will be considered
19   ///

20   ///

21

22

23

24

25

26

27

28

                                           17
From : DAHA
   Case 5:20-cr-00056-JFW
          Sooland Crossing
                           Document 56 Filed 05/10/2105/09/2021
                                4345495 9 41                    18 : 08
                                                       Page 18 of       #214 P . 001/004
                                                                   19 Page ID #:344




     1   part of the record of defendant ' s guilty plea hearing as if t.he

     2   entire agreement had been r ead into the record of the proceeding .

     3   AGREED AND ACCEPTED

     4   UNITED STATES ATTOR EY'S OFFICE
         FOR THE CENTRAL DISTRICT OF
     5   CALIFORN IA

     6   TRACY L . WILKISON
         Act · ng Uni ed States Attorney
     7

     8                                                             5/10/2021
                                                               Date
     9                      States Attorney

    10
         RICHAR ALLEN MEASE
                                                                         5,1 7/z-l  I
                                                               Date
    11   Defendan ~
    12                                                                   5/10/21
         ELENA R. SADOWSKY                                     Date
    13   Deputy Federal Public Defender
         Attorney for Defendant
    14   RICHARD ALLEN MEASE

    15
                                 CER                   0   DEFENDANT
    16
                 have read this agree ment in its entirety .               I have had enough
    17
         time to review and co sider this agreement , and                  have carefu      y and
    18
         thor oughly discussed ever y part of it wi th my at orney .                I underst. and
    19
         the terms of this agreement , and I voluntarily agree to those terms .
    20
         I have discuss e d the evidence with my attorney, and my attor ey has
    21
         adv ised me of my rights , of possible pretrial mo ions that might be
    22
         filed , of possible defens es that might be asserted either prior                     o or
    23
         at tria , o f t e sentencing fac ors se            fo rt h i      8 U . S . C . § 3553(a) ,
    24
         of relevan t Sentencing Guidelines provisions , and of the consequence s
    25
         of entering into t.his agree men t .        No promises ,      inducement.s , or
   26
         represen ations of any kind have been made to me other t han those
    27
         contained in this agreement .     No one has threatened or forced me in
    28

                                                18
                                                   05/09/2021 18 : 09        #214 P . 003/004
   Case 5:20-cr-00056-JFW Document
rom : DRHA Seeland Crossing        56 Filed 05/10/21
                              4345495 9 41
                                                      Page 19 of 19 Page ID #:345




     1   any way to enter into this agreement .       I am satisfied with the
     2   representatio n of my attorney in this matter , and I am pleading

     3   guilty because I am guilty of the charge and wish to take advan age

     4   of the promises set forth i n th i s agreement , and not for any other

     5



     7                    MEASE                        Date '
     8

     9                        CERTIFICATION OF DEFENDANT ' S ATTOR EY
    10           am Richard Alen Mease ' s at orney .     I have carefully and
    11   thoroughl y disc ssed every part of th i s agreemen t wi~h my client.

   12    Further , I have fully adv i sed my client of his r i ghts , of possible

   13    pretr i al motions tha· migh     be fi ed , of possible defenses that might

   14    be asserted ei t her prior     o or at tria l , of the sen encing fac ors

   15    se   forth i n 18 U. S . C . § 3553(a) , of re l evant Sentencing Guidelines

   16    provisions , and of the conseque ces of e teri g ~no this agreement .

   17    To my knowledge : no promises , i nducements , or representations of any

   18    k ind have been made to my client o her than those contained · n this

   19    agreement ; no one has threate ned or forced my client in any way to

   20    enter in o this agreement ; my client ' s decision to enter into this

   21    agreement is an informed ad volun ary o e ; and the factua l basis set

   22    forth in this agreement is sufficient to suppor            my clien ' sentry of

   23    guilty plea pursuant to this agreement .

   24     ~                                               5/10/21
   25    ELENA R . SADOWS KY                             Date
         Deputy Federal Publ i c Defender
   26    Attorney for Defendan t
         RICHARD ALLEN MEASE
   27
   28

                                              19
